Order unanimously modified, and, as modified, affirmed, without costs, in accordance with the following memorandum: Absent proof of special circumstances, it was improper for Special Term to direct defendant to disclose its investigator’s reports on the eve of trial and 21 months after the filing of the statement of readiness (Blondell v Malone, 91 AD2d 1201). However, there is no time restraint imposed upon the right of a party to obtain a copy of his own statement (CPLR 3101, subd [e]). We find no abuse of discretion in granting the motion to disclose the names of defendant’s witnesses. (Appeal from order of Supreme Court, Steuben County, Purple, J. — discovery.) Present — Dillon, P. J., Callahan, Green, Moule and Schnepp, JJ.